 

Exhibit 10.83

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into on this 21st day of October
2016, by and between Unilife Corporation ("Unilife") and Ian Hanson
("Hanson").  The term “Unilife” shall include its subsidiaries, affiliates,
assigns and successors in interest under Sections 7 and 13.

 

WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying advanced drug delivery systems;

 

WHEREAS, Unilife desires to continue the employment of Hanson as Senior Vice
President and Chief Operating Officer and a member of the Executive Leadership
Team; and

 

WHEREAS, Unilife and Hanson wish to enter into this employment agreement to set
forth the terms of Hanson’s continued employment relationship with Unilife.

 

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

 

1. Term.  This agreement shall be effective as of the date of this agreement and
shall be for a multi-year term commencing on such effective date and expiring on
December 31, 2018.  This agreement will automatically renew for one-year periods
annually thereafter, unless either party gives the other party thirty (30) days
written notice in advance of the relevant expiration date of its intention not
to renew the agreement.  Upon expiration or earlier termination of this
employment relationship, the provisions of this agreement will survive in
accordance with their terms or as otherwise necessary to fulfill their intended
purposes.  For avoidance of doubt, the rights and obligations of Unilife under
Section 6 below shall remain in full force and effect until all payments due to
him have been made to Hanson and the rights and obligations of Hanson set forth
in Section 7 below and in the Confidentiality, Non-Competition and Intellectual
Property Agreement dated July 27, 2011 between Hanson and Unilife Medical
Solutions, Inc., a wholly owned subsidiary of the Company (the “Pre-Existing
Agreement”), shall remain in full force and effect and shall survive the
expiration or termination of this agreement, regardless of the reason(s) for
termination.

 

2. Position and Duties.  Unilife will employ Hanson as Senior Vice President and
Chief Operating Officer and Hanson shall have the authority and duties typically
held by an employee in such position.  Hanson shall be a member of Unilife’s
Executive Leadership Team and will report to Unilife’s Chief Executive Officer
(“CEO”).  In the performance of his duties, Hanson shall devote his knowledge,
skill, attention, energies and all of his business time, and shall be subject to
and comply with all of Unilife's policies, rules, and procedures, as they may be
adopted or amended from time to time. Hanson shall not engage in any endeavor
that would conflict with the rendition of his services to Unilife, either
directly or indirectly; provided, however, Hanson may participate in civic,
charitable, educational, industry and professional organizations, to the extent
that such participation does not unreasonably interfere with the performance of
his duties hereunder; and Hanson may also serve on corporate boards and
committees, but only with the prior written consent of Unilife’s CEO.

 

3. Compensation.

 

(a) Base Salary.  Hanson shall be paid an annual base salary of Three Hundred
Fifty Thousand Dollars ($350,000) payable in accordance with Unilife's standard
payroll practices.  Hanson’s base salary

Page 1 of 11



--------------------------------------------------------------------------------

 

will be subject to the customary withholding and employment taxes, as required
by law, with respect to compensation paid by an employer to an employee.  At the
discretion of the Compensation Committee of the Board of Directors of Unilife
(“Compensation Committee”), Hanson shall be eligible for increases in base
salary.  Further, Unilife will not reduce Hanson’s base salary to less than what
is agreed to herein.

 

(b) Bonus.  During the term of his employment hereunder, Hanson shall be
eligible to earn an annual cash bonus in amounts and percentages as determined
by Unilife's Compensation Committee.  The target cash bonus opportunity for each
year shall be no lower than forty percent (40%) of base salary.  Bonuses are
subject to achievement of such goals and objectives as the Compensation
Committee determines.  Any bonus payable for a fiscal or calendar year shall be
paid in a lump-sum payment no later than the date that is two and one-half
months after the close of the relevant fiscal or calendar year.  Hanson’s
bonuses will be subject to the customary withholding and employment taxes, as
required by law, with respect to compensation paid by an employer to an
employee.

 

4. Benefits.

 

(a) Benefits Generally Available to Unilife Employees.  Hanson shall be eligible
to participate in Unilife's benefits programs (including any equity incentive
plan of Unilife or its affiliates), as they may change from time to time. The
benefits provided to Hanson will be the same as the benefits provided to other
similarly situated Unilife employees, and may be changed upon expiration or
other termination of the current benefits contracts. For further information,
Hanson should review any applicable benefit plan documents, which will govern
the terms of the benefits.

 

(b) Vacation.  Hanson shall also receive four (4) weeks of paid vacation per
calendar year.  Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife’s policy for similarly situated
employees.

 

(c) Equity Plans.  Any stock options and other stock-based awards that Hanson
may receive from Unilife shall be governed by the applicable, underlying award
agreement and the terms of the 2009 Stock Incentive Plan or any successor plan
under which the award is granted.

 

(d) Expenses.  Unilife shall reimburse Hanson for all reasonable and necessary
expenses incurred by him in carrying out his duties under this agreement in
accordance with Unilife’s business expense policies, including without
limitation, requirements with respect to reporting, documentation and payment of
such expenses.  All such expenses shall be paid promptly after submission in
accordance with Unilife’s polices, but no later than December 31st of the
calendar year following the year in which such expenses were incurred.

 

5. Indemnification.  Both during and following his employment, Unilife agrees to
provide Hanson with indemnification for acts performed in his capacity as an
employee and/or officer of Unilife (and to insurance coverage pursuant to
Unilife’s Directors and Officers insurance policies, as in effect from time to
time) equivalent to the indemnification and directors’ and officers’ insurance
coverage applicable to the then current officers of Unilife.

 

6. Termination and Pay upon Termination.

(a) General Rule.  In the event that (1) Unilife terminates this agreement and
Hanson’s employment without Cause (as defined herein) including employment
termination due to Unilife’s election not to renew this agreement where Hanson
was willing and able to continue performing services under the terms of this
agreement, or (2) Hanson terminates this agreement and Hanson’s employment for

Page 2 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

Good Reason (as defined herein), subject to Section 6(c) below, Unilife will pay
or provide Hanson the severance benefits provided in subparagraphs (i) through
(iv) of this Section 6(a).

 

(i) his base salary, at the rate in effect immediately before the date that
Hanson’s employment terminates, for twelve (12) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Hanson’s employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable;

 

(ii) provided that Hanson is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Hanson’s COBRA
health, vision and dental care continuation coverage premiums (for himself and
him eligible dependents) for twelve (12) months, commencing on the first of the
month immediately after the month which includes the date that Hanson’s
employment terminates and the General Release provided for in Section 9 of this
agreement becomes irrevocable;

 

(iii) payment of an amount equal to the greater of the amount of the annual
incentive bonus, if any, earned by Hanson for the last completed bonus year
prior to the year in which his employment terminates or 40% of Hanson’s base
salary as in effect immediately prior to his termination, which amount will be
payable in equal installments over a twelve (12) month period in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Hanson’s employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable; and

 

(iv) all of Hanson’s outstanding time-vested stock options and other time-vested
stock-based awards, if not otherwise fully vested, shall then become fully
vested.

 

(b) Other Terminations.  If Hanson’s employment ceases for any reason other than
as described in Section 6(a), including Hanson’s election not to renew the
agreement, Hanson shall not receive any compensation or benefits from the time
of such cessation, except such compensation as was earned prior to that date,
including, but not limited to unused vacation and vested equity grants.  In
addition, Hanson agrees to provide Unilife with thirty (30) days advance written
notice of his intent to terminate his employment, whether during the initial
term or any renewal thereof.

 

(c) Termination Following a Change in Control.  If a cessation of employment
described in Section 6(a) occurs during the 12 month period following a Change
in Control, then for purposes of that cessation, the references in Sections
6(a)(i) and (ii) to “twelve (12) months” will in each case be replaced with a
reference to “eighteen (18) months.”

 

(d) Concurrent Cessation of Officer or Director Service and
Employment.  Contemporaneous with any cessation of Hanson’s employment with
Unilife for any reason, unless otherwise requested by the Board, Hanson will
resign from all officer and director positions with Unilife and its affiliates.

 

(e) Definitions.

(i) Definition of “Cause”.  “Cause” will mean any one or more of the following:

 

(A) material neglect of assigned duties, willful misconduct in connection with
the performance of duties, or refusal to perform assigned duties (other than by
reason of disability) which continues uncured for thirty (30) days following
receipt of written

Page 3 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

notice of such neglect, misconduct or refusal from Unilife, specifying the scope
and nature of the deficiency;

 

(B) engaging in any act of dishonesty, any act of moral turpitude, any illegal
conduct or committing a crime that causes material harm to Unilife or its
reputation;

 

(C) being barred from working in a Food and Drug Administration (“FDA”)
regulated industry by the FDA or otherwise being sanctioned by the FDA or any
similar international body;

 

(D) breaching, in any material respect, the terms of any agreement with Unilife;
or

 

(E) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of Unilife.

 

Any determination of "Cause" as used herein will be made in good faith by the
Board of Directors of Unilife.

 

(ii) Definition of “Change in Control”.   “Change in Control” means a:  (i)
Change in Ownership of Unilife Corporation, (ii) Change in Effective Control of
Unilife Corporation, or a (iii) Change in the Ownership of Assets of Unilife
Corporation, all as described herein and construed in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation.  However, if any one Person is, or Persons Acting as a
Group are, considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the capital stock of Unilife Corporation,
the acquisition of additional stock by the same Person or Persons Acting as a
Group is not considered to cause a Change in Ownership of Unilife Corporation or
to cause a Change in Effective Control of Unilife Corporation.  An increase in
the percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which Unilife Corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.

(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.

(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on the date of
the most recent acquisition by such Person or Persons), assets (including
tangible/real property and intangible property (such as goodwill)) from Unilife
Corporation the total gross fair market value of which is more than fifty
percent (50%) of the total gross fair market

Page 4 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

value of all of the assets of Unilife Corporation immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of Unilife Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(D) The following rules of construction apply in interpreting the definition of
Change in Control:

(I) A Person means any individual, entity or group within the meaning of Section
13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by Unilife Corporation and
by entities controlled by Unilife Corporation or an underwriter of the capital
stock of Unilife Corporation in a registered public offering.

(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(III) For purposes of this Section 6(e), fair market value shall be determined
in accordance with Code Section 409A.

(IV) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of Unilife
Corporation.

(E) For purposes of this Section 6(e), Code Section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested
option).  For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

 

(iii) “Good Reason” means any one or more of the following:

 

 

(A)

a material, adverse change in title, authority or duties (including the
assignment of duties materially inconsistent with Hanson’s position);

 

 

(B)

a reduction in Hanson’s base salary or annual bonus opportunity below the levels
set forth in Sections 3(a) and 3(b), respectively; or

 

 

(C)

a material breach of this agreement by Unilife; or

 

 

(D)

the relocation of Hanson’s principal work location to a location more

Page 5 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

 

than 50 miles from Philadelphia, Pennsylvania.

 

However, none of the foregoing events or conditions will constitute Good Reason
unless Hanson provides Unilife with written notice of the event or condition
constituting Good Reason within 90 days following the occurrence thereof,
Unilife does not reverse or otherwise cure the event or condition within 30 days
of receiving such notice, and Hanson resigns his employment within 180 days
following the expiration of the applicable cure period.

 

7. Confidential Information.

 

(a) Hanson acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers.  In the course of Hanson’s work with Unilife, Hanson will become
aware of and familiar with secret and confidential information of Unilife
relating to its customers, clients, vendors and suppliers, and its internal
business operations.  Secret and confidential information includes, but is not
limited to, Unilife's business plans, customer lists, customer data, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, financial
statements, financial data, acquisition and divestiture plans, and any other
trade secrets or confidential or proprietary information, documents, reports,
plans, or data, of or about Unilife that is not already available to the public
or was known to Hanson prior to his employment with Unilife.

 

(b) Hanson agrees that he will not, without the written consent of Unilife,
during the term of this agreement or thereafter, disclose or make any use of
secret and confidential information, except as may be required in the
performance of his duties under Section 2 of this agreement.  Hanson agrees
that, following the termination of his employment with Unilife for any reason,
he will never use secret and confidential information to compete with Unilife in
any manner, and he will never disclose any secret and confidential information
to any other business or individual, unless such secret or confidential
information is:  (i) publicly known through no breach of the provisions of this
Section 7 by either party, (ii) lawfully disclosed by a third party, or (iii)
disclosed pursuant to legal requirement or court order.   In no event shall any
disclosure made to investment banking firms or private equity firms at the
request of Unilife and as part of Hanson’s duties ever be considered a violation
of this Section 7.

 

(c) Upon termination of this agreement, Hanson shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.

 

8. Additional Acknowledgements and Enforcement.

 

(a) Hanson expressly acknowledges and agrees that the provisions of Section 7
above are absolutely necessary to protect the legitimate business interests of
Unilife, because he is employed in a position of trust and confidence and is
provided with extensive access to Unilife's most confidential and proprietary
trade secrets, and has significant involvement in important business
relationships, which constitute the goodwill of Unilife.  

 

(b) In the event that Unilife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Section 7 of this agreement and
Hanson is found by a court to have breached any of these provisions, Hanson
agrees to reimburse Unilife for any and all expenses, including attorneys' fees
and court costs, incurred by it in enforcing the terms of these Sections of the
agreement.

 

Page 6 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

9. General Release.  As a condition of receiving the severance compensation and
benefits described in Section 6(a) or 6(c), Hanson will execute a general
release of claims in a form acceptable to Unilife.  Such general release would
not include rights to previously vested options or claims for any compensation
or benefits earned (including, without limitation, unused vacation), or
reimbursement of expenses incurred, through the date of termination.  Such
release must be agreed to, executed and irrevocable no later than 30 days
following Hanson’s termination date.

 

10. Dispute Resolution.  Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Montgomery County,
Pennsylvania by one arbitrator (who is mutually acceptable to both parties as
well as licensed to practice law in the Commonwealth of Pennsylvania) in
accordance with the rules of employment arbitration then followed by the
American Arbitration Association or any successor to the functions thereof. The
arbitrator shall apply Pennsylvania law in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive for both Hanson and Unilife (and its affiliates), and there shall
be no appeal there from other than causes of appeal allowed by the Federal
Arbitration Act.  Unilife shall bear all costs of the arbitrator in any action
brought under this agreement.  The arbitrator shall have the power to award
attorney’s fees and arbitration costs to the prevailing party, if the award of
attorney’s fees and litigation costs would be permitted by a court.  The parties
hereto agree that any action to compel arbitration may be brought in the
appropriate Pennsylvania state or federal court, and in connection with such
action to compel, the laws of the Commonwealth of Pennsylvania and the Federal
Arbitration Act shall control.  Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies, which may be necessary to effectuate
such decision or award. The parties hereto hereby consent to the jurisdiction of
the arbitrator and of such court and waive any objection to the jurisdiction of
such arbitrator and court.

 

11. Non-waiver.  A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.

 

12. Assignment.  This agreement is personal and may not be assigned by
Hanson.  Any assignment of this agreement between Unilife (or its successor) and
its affiliates (and their successors) shall not constitute a termination of
Hanson’s employment hereunder.  This agreement shall inure to the benefit of and
be binding upon any successor to Unilife.  

 

13. Severability.  Each provision of this agreement is severable and distinct
from, and independent of, every other provision hereof.  If one provision hereof
is declared void, the remaining provisions shall remain in effect.  Any
provision of this agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14. Entire Agreement.  This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Hanson’s employment, whether oral or written; provided, however,
that the Pre-Existing Agreement remains in full force and effect and that
Hanson’s equity grants shall be governed by the equity grant documents; provided
further, that any stock options or other stock-based awards provided to Hanson
shall be governed by Unilife’s stock incentive plans as they are amended from
time to time, except as provided herein.  The parties acknowledge, in entering
into this

Page 7 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

agreement that they have not relied upon any promise or inducement not
specifically set forth herein.  Any changes to this agreement must be in writing
and signed by both parties.

 

15. Section 409A.

 

(a) This agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall exercise its best efforts to interpret the terms of this
agreement in a manner consistent with the requirements of Code Section 409A.

 

(b) Unilife shall undertake to administer this agreement in a manner that does
not result in the imposition on Hanson of any additional tax, penalty, or
interest under Code Section 409A.

 

(c) Unilife and Hanson agree that they will execute any and all amendments to
this agreement permitted under applicable law as they mutually agree in good
faith may be necessary to ensure compliance with the distribution provisions of
Code Section 409A or as otherwise needed to ensure that this agreement complies
with that section.

 

(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Hanson under this agreement.  Unilife
shall not be liable to Hanson for any payment made under this agreement that is
determined to result in an additional tax, penalty, or interest under Code
Section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.

 

(e) For purposes of Code Section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.

 

(f) With respect to any reimbursement of future expenses of, or any provision of
in-kind benefits to, Hanson, as specified under this agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Code section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

 

(g) "Termination of employment," "resignation," or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code Section 409A,
Hanson’s "separation from service" as defined in that section.

 

(h) If a payment obligation under this agreement arises on account of Hanson's
separation from service while Hanson is a "specified employee" (as defined under
Code Section 409A and determined in good faith by the Unilife), any such payment
(i) constitutes "deferred compensation" (as defined under Treasury regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
regulation sections 1.409A-1(b)(3) through (b)(12)), and (ii) is scheduled to be
paid within six (6) months after such separation from service, such payment
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after the appointment of the personal representative
or executor of Hanson's estate following his death.

Page 8 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

 

(i) To the extent that under the terms of the agreement the execution of a
general release of claims is a condition to Hanson receiving severance or other
benefits under the agreement, the Company will provide Hanson with the form of
release agreement within seven days after Hanson’s separation from service.  To
be entitled to the severance or other benefits, Hanson must execute and deliver
to the Company the release agreement on or before the last day of the minimum
required waiver consideration period provided under the Age Discrimination in
Employment Act or other applicable law or such other date as may be specified in
the release agreement.  If Hanson timely delivers an executed release agreement
to the Company, and Hanson does not revoke the release agreement during the
minimum revocation period required under applicable law, if any, the severance
or other benefits shall be paid or commence being paid, as applicable, on or
after the date on which the release agreement becomes effective as specified in
the agreement.  If, however, the period during which Hanson has discretion to
execute or revoke the release agreement straddles two calendar years, then
notwithstanding any other provision of this agreement, no such payment shall be
made or benefit provided earlier than the first day of the second such calendar
year, regardless of within which calendar year Hanson actually delivers the
executed release agreement to the Company.  Consistent with Section 409A, Hanson
may not, directly or indirectly, designate the calendar year of payment.

 

16. Excise Tax on Parachute Payments.  Hanson shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999.  Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Hanson, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of such payments and benefits (each such payment or benefit, a “Payment”)
payable to Hanson shall be reduced to the aggregate amount of Payments that may
be made to Hanson without incurring an Excise Tax in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the net after-tax benefit of the Payments retained by Hanson (after
giving effect to such reduction) is equal to or greater than the net after-tax
benefit (after giving effect to the Excise Tax) of the Payments to Hanson
without any such reduction.  If the Firm (as defined below) determines that a
reduction is required by this Section 16, then such reduction shall be made in
the following order: (i) first, any future cash payments (if any) shall be
reduced (if necessary, to zero); (ii) second, any current cash payments shall be
reduced (if necessary, to zero); (iii) third, all non-cash payments (other than
equity or equity derivative related payments) shall be reduced (if necessary, to
zero); and (iv) fourth, all equity or equity derivative payments shall be
reduced.

 

For purposes of this Section 16, "net after-tax benefit" shall mean (i) the
total of all Payments which Hanson receives or is then entitled to receive from
Unilife, less (ii) the amount of all federal, state, local and foreign income
taxes payable with respect to such Payment calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Hanson
(based on the rate in effect for such year as set forth in the Code or other
applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

 

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the "Firm") selected by Unilife and
reasonably acceptable to Hanson (which may be, but will not be required to be,
Unilife's independent auditors).  The Firm shall submit its

Page 9 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

determination and detailed supporting calculations to both Hanson and Unilife
within fifteen (15) days after receipt of a notice from either Unilife or Hanson
that Hanson may receive Payments.

 

Hanson and Unilife shall each provide the Firm access to and copies of any
books, records, and documents in the possession of Hanson or Unilife, as the
case may be, reasonably requested by the Firm, and otherwise cooperate with the
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 16.  The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 16 shall be borne by Unilife.

 

17. Counterparts.  This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

18. Interpretation.  The captions and headings of this agreement are not part of
the provisions hereof and shall have no force or effect.

 

19. Notices.  Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Hanson at
the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife’s General Counsel at Unilife's principal executive offices.

 

20. Governing Law.  The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.

 

21. Defend Trade Secrets Act Compliance.  Hanson will not be held criminally or
civilly liable under any federal or state trade secret law for his disclosure of
a trade secret that is made in confidence to federal, state or local government
official or to an attorney, provided that such disclosure is: (a) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  If Hanson files a lawsuit for retaliation by Unilife
for reporting a suspected violation of law, Hanson may disclose the trade secret
to his attorney and use the trade secret information in related court
proceedings, provided that Hanson files any document containing the trade secret
information under seal and does not disclose the trade secret, except pursuant
to court order.

 

22. Representations and Warranties.  Hanson represents and warrants to Unilife
that he is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Hanson’s employment or the performance of all duties
and services hereunder to the fullest extent of Hanson’s ability and knowledge,
except for the duty of confidentiality owed to former employers.  If Hanson has
misrepresented the representation and warranty provided herein, then Hanson
would be liable to Unilife for all damages incurred as a consequence thereof,
including attorney’s fees and costs of court.

 

[Remainder of the page left blank]

Page 10 of 11

#40769451 v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement on the date first above written.

 

UNILIFE CORPORATION:

 

Ian Hanson:

 

 

 

 

By:

/s/ John Ryan

 

/s/ Ian Hanson

 

John C. Ryan

 

 

 

President & Chief Executive Officer

 

 

 

Page 11 of 11

#40769451 v2